James M. Stipek (816) 360-4191 jstipek@polsinelli.com 700 West 47th Street, Suite 1000 Kansas City, MO 64112 (816) 753-1000 Fax: (816) 753-1536 www.polsinelli.com August 31, 2011 Legal Department Netflix, Inc. 100 Winchester Circle Los Gatos, CA 95032 Dear Legal Department: Polsinelli Shughart PC represents Single Touch Systems, Inc. (“Single Touch”) in intellectual property matters.Single Touch owns issued patents and published applications directed to streaming and routing media, including U.S. Patent Nos. 7,054,949, 7,191,244, and 7,689,706 and U.S. Publication No. 2005/0262267 (to issue as U.S. Patent No. 8,015,307 on September 6, 2011), copies of which are attached.Please contact me if you have any interest in the technology or intellectual property identified in the patents and published application.My contact information is listed above. Sincerely, /s/ James M. Stipek James M. Stipek JMS:gc Enclosures Chicago Dallas Denver Edwardsville Jefferson City Kansas City Los Angeles New York Overland Park Phoenix St. Joseph St. Louis Springfield Topeka Washington, DC Wilmington DE In California, Polsinelli Shughart LLP
